DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.

Allowable Subject Matter
Claim(s) 45-46, 48, 50-53, 56 and 60, as filed 5/17/2021 is/are allowed. Claim(s) 47, 57-59, 61, 63 is/are hereby cancelled.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
----
Claim(s) 47, 57-59, 61, 63, withdrawn from consideration without traverse as filed on 5/17/2021, is/are hereby cancelled. Authorization was granted by Gregory Sebald.


antimicrobial substance selected from zinc, zinc oxide or zinc salt, or the zinc, zinc oxide or the zinc salt in an aqueous or organic solvent, directly embedded into the polymer mix, wherein the hollow membrane fibers comprise antimicrobial hollow membrane fibers.
wherein the fibers comprise:(a) 3% to 25% polyethersulfone, from 5% to 15% polyvinylpyrrolidone, from 0 to 40% polyethylene glycol, and from 40% to 80% N-methyl pyrrolidone solution; (b) 10% to 25% polysulfone and from 5% to 15% polyvinyl pyrrolidone; (c) 3% to 25% polyethersulfone and from 5% to 15% polyvinyl pyrrolidone; or (d) the fibers comprise aqueous lithium chloride solution, polycarbonates, polyamides, and aqueous isopropyl or any combination thereof; wherein the percentages are in weight ratio.
----

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reasons for Allowance are the same as those presented by the Applicant in the Remarks submitted on 5/17/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777